internal_revenue_service department of the treasury number release date index number washington d c person to contact refer reply to cc te_ge eo2 - plr-123401-00 date telephone number april legend transit parent state city county dear this is in response to your letter dated date and subsequent correspondence requesting a ruling on behalf of transit we have been requested to rule that income of transit will be excluded from gross_income under sec_115 of the internal_revenue_code facts transit is a captive_insurance_company incorporated under the laws of state transit was organized as a nonprofit corporation for the sole purpose of providing workers’ compensation general and auto liability insurance and otherwise insuring the excess losses of its sole member parent through the purchase of commercial reinsurance policies parent is organized under state law as a nonprofit corporation and is the transit management services contractor for city and county parent manages operates and maintains city and county’s bus system and special transit service transit is governed by a board_of directors composed of individuals appointed by parent parent’s income has been ruled to be excludable under sec_115 of the code transit’s board_of directors have general charge of the affairs funds and property of transit transit uses a servicing company to administer its claims and loss control services all the funds necessary for the initial capitalization of transit as well as the purchase of reinsurance policies and payment of operating and administrative expenses are provided by parent transit’s income is used to cover its administrative expenses purchase reinsurance policies and pay claims and expenses associated with claims of parent transit’s articles of incorporation provide that no part of the assets funds or earnings_of the corporation shall inure to the benefit of any member director or private person upon dissolution or liquidation any remaining assets must be distributed to parent or if parent no longer exists or is no longer an organization whose income is excludable from gross_income under sec_115 to city and county or to its successor_in_interest provided that the income of the successor_in_interest is excludable from gross_income under sec_115 applicable law sec_115 of the code provides that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income under sec_115 that ruling reasoned that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provided that because the state and its participating political subdivisions had an unrestricted right to their proportionate share of the investment fund’s income the fund’s income accrues to them within the meaning of sec_115 revrul_77_261 pointed out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers’ compensation or employees’ health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations parent may take steps to protect its financial security transit was created to provide insurance and reinsurance for parent with respect to workers’ compensation and general and auto liabilities thus transit is performing an essential_governmental_function that is within the scope of sec_115 transit’s income will be used to provide benefits to its sole member the parent in the event of the dissolution of transit all its remaining assets after the payment of debts and obligations shall be distributed to its parent so long as parent’s income is excludable from gross_income under sec_115 if the parent is no longer in existence or if its income is no longer excludable from gross_income under sec_115 the assets shall be distributed to city and county or to its successor_in_interest provided that the income of the successor_in_interest is excludable from gross_income under sec_115 conclusion transit’s income is excludable from gross_income under sec_115 of the code no opinion is expressed or implied as to the federal tax consequences of the arrangement described above under any other provision of the code specifically no opinion is expressed whether the transit is an instrumentality of a state or political_subdivision for purposes of sec_103 in addition because we have concluded that sec_115 is applicable to transit no determination has been made and no opinion is expressed whether transit meets the definition of an insurance_company under sec_1_801-3 and sec_1_831-1 of the income_tax regulations or within the meaning of sec_816 or sec_831 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc
